In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 15‐3396 
MERRILL C. ROBERTS, 
                                                  Petitioner‐Appellant, 

                                   v. 

COMMISSIONER OF INTERNAL REVENUE, 
                                                 Respondent‐Appellee. 
                       ____________________ 

               Appeal from the United States Tax Court. 
               No. 12010‐11 — Elizabeth C. Paris, Judge. 
                       ____________________ 

        ARGUED APRIL 1, 2016 — DECIDED APRIL 15, 2016 
                  ____________________ 

   Before  POSNER,  EASTERBROOK,  and  WILLIAMS,  Circuit 
Judges. 
     POSNER, Circuit Judge. The Internal Revenue Code allows 
a taxpayer to deduct “all the ordinary and necessary expens‐
es  paid  or  incurred  during  the  taxable  year  in  carrying  on 
any trade or business.” 26 U.S.C. § 162(a). But if the activity 
giving rise to the expenses “is not engaged in for profit,” sec‐
tion 183 permits deduction of expenses incurred in the activ‐
ity  “only  to  the  extent  that  the  gross  income  derived  from 
such  activity  [i.e.,  the  not‐for‐profit  activity]  for  the  taxable 
2                                                      No. 15‐3396 


year  exceeds  the  deductions.”  26  U.S.C.  § 183(a),  (b)(2).  The 
activities governed  by section 183 are  usually  referred to as 
“hobbies,” and the provisions we’ve just quoted allow hob‐
by expenses to be deducted from hobby profits but not from 
any other income that the taxpayer may have. 
    A  provision  specific  to  horse  racing  states  that  “in  the 
case of an activity which consists in major part of the breed‐
ing, training, showing, or racing of horses,” “if the gross in‐
come derived from an activity for [2] or more of the taxable 
years  in  the  period  of  [7]  consecutive  taxable  years  which 
ends with the taxable year exceeds the deductions attributa‐
ble  to  such  activity  (determined  without  regard  to  whether 
or not such activity is engaged in for profit), then … such ac‐
tivity shall be presumed … for such taxable year to be an ac‐
tivity engaged in for profit.” 26 U.S.C. § 183(d). But this pre‐
sumption  does  not  figure  in  the  present  case  because  the 
taxpayer’s  horse‐racing  operation  yielded  no  profits  in  any 
of the four years covered by the trial record, or, so far as ap‐
pears,  in  any  preceding  years  (except  very  small  profits  in 
1999). 
    In  2014  the  Tax  Court  held  that  the  taxpayer,  petitioner 
Merrill  Roberts,  had  deducted  the  expenses  of  his  horse‐
racing  enterprise  on  his  federal  income  tax  returns  for  2005 
and  2006  erroneously  because  the  enterprise  was  a  hobby 
rather than a business. The court assessed tax deficiencies of 
$89,710 for 2005 and $116,475 for 2006. But it also ruled that 
his  business  had  ceased  to  be  a  hobby,  and  had  become  a 
bona fide business, in 2007, and the Internal Revenue Service 
has  not  challenged  Roberts’  bona  fides  since,  as  far  as  we 
know. Though now in his seventies, he continues to operate 
No. 15‐3396                                                         3 


his  horse‐racing  business.  His  appeal  challenges  the  assess‐
ments for 2005 and 2006. 
    From  1969,  when  he  was  about  28,  to  the  mid‐1990s, 
Roberts, who is a Hoosier, grew to be a successful owner and 
operator of restaurants, bars, and nightclubs in Indianapolis. 
He  began  withdrawing  from  the  business in  the  mid‐1990s, 
though he remained a paid consultant to the new owners. In 
1998  or  1999  a  thoroughbred  racehorse  association  invited 
him to a dinner and to a tour of a race track facility, trying to 
interest him in entering the horse‐racing business. His inter‐
est aroused, in 1999 he bought his first two horses, for $1000 
each,  and  in  the  first  year  netted  $18,000  in  earnings  from 
racing  them.  He  also  built  a  horse  track  on  land  that  he 
owned  in  Indianapolis.  Two  years  later  his  stock  of  racing 
horses had increased to 10 and he also had acquired a breed‐
ing  stallion.  The  following  year  he  passed  the  state’s  li‐
censed‐trainer test (a test described as “rigorous” by the Tax 
Court) and obtained his horse‐training license. 
    In  2005  he  decided  to  build  a  bigger  and  better  horse‐
training  facility  on  his  land.  But  encountering  opposition 
from  the  City  of  Indianapolis,  he  abandoned  that  idea  and 
instead  in  the  following  year  bought  a  much  larger  (180‐
acre)  tract  of  land  called  the  “Mooresville  property”  for 
about  $1  million.  Between  the  acquisition  of  the  new  land 
and  the  end  of  the  year  he  invested  between  $500,000  and 
$600,000  in  improvements  for  the  training  of  racehorses  on 
his  property.  He  trained  the  horses  himself  (remember  that 
he’d become a licensed horse trainer)—he even bathed them 
himself.  He  stated  without  contradiction  that  he  spent  12 
hours a day working with the horses on race days and about 
8 hours a day on other days. He was also involved (though 
4                                                       No. 15‐3396 


peripherally) in lobbying the Indiana legislature on behalf of 
horse racing. The goal of the lobbying, achieved in 2007, was 
legislation  that  would  permit  slot  machines  at  racetracks. 
Because part of the revenue generated by the slot machines 
would be added to the purse money (the money received by 
owners  of  horses  that  win  races),  Roberts  could  expect  to 
benefit  financially  from  the  advent  of  the  slot  machines.  In 
the same period he served on the boards of two professional 
horse‐racing  associations  in  what  the  Tax  Court’s  opinion 
describes as “leadership roles.” 
     Roberts’  horse‐racing  activities,  which  included  board‐
ing,  breeding,  training,  and  racing  horses—racing  them  not 
only  in  Indiana  but  also  in  other  states,  particularly  Ken‐
tucky—were not profitable in the two‐year period that is the 
focus of his appeal. In 2005 his expenses exceeded his earn‐
ings by $153,420. The loss declined to $30,604 in 2006 but in‐
creased  to  $98,251  in  2007  and  to  $291,888  in  2008—though 
it’s important to bear in mind that 2007 and 2008 are not in‐
volved  in  the  appeal.  He  deducted  the  losses  on  his  tax  re‐
turns from his other income, mainly income from consulting 
in the restaurant business and from renting and selling real 
estate. 
    The record ends in 2008, when Roberts had a considera‐
ble loss owing to his horses’ being quarantined for much of 
the race season. Apparently the Internal Revenue Service has 
challenged  no  deductions  of  expenses  of  his  horse‐racing 
business that Roberts began taking in 2007. 
    The  Tax  Court’s  ruling  that  Roberts’  horse‐racing  enter‐
prise was a hobby in 2005 and 2006 but became a business in 
2007 and remained so in 2008, and apparently has been one 
in  every  year  since  given  the  IRS’s  failure  to  challenge  his 
No. 15‐3396                                                             5 


horse‐racing  deductions  for  any  year  since  2008,  is  untena‐
ble; it amounts to saying that a business’s start‐up costs are 
not deductible business expenses—that every business starts 
as a hobby and becomes a business only when it achieves a 
certain  level  of  profitability.  Yet  Roberts’  2007  “business” 
(conceded  to  be  such  by  the  Tax  Court)  did  not  begin  that 
year, but rather evolved from his decision in 2005 to build a 
larger training facility and his attempt to do so on his exist‐
ing  property  (which  however  the  City  of  Indianapolis  pre‐
vented);  the  large  land  purchase  that  he  had  made  in  2006; 
and  the  improvements  (enabled  by  the  purchase)  in  his 
horse‐training  facility  that  he  had  made  that  year.  The  Tax 
Court’s  finding  that  his  land  purchase  and  improvements 
were  irrelevant  to  the  issue  of  profit  motive  until  he  began 
using  the  new  facilities  is  unsupported  and  an  offense  to 
common sense. He intended the land and improvements for 
his horse‐racing business, and intent to make a profit is what 
makes  an  activity  a  business.  The  fact  that  he  became  in‐
volved  in  horse  racing  because he  was  greatly  reducing  his 
involvement in his original business (thus signaling a career 
change), and the further fact that he assisted in lobbying de‐
signed to increase the profitability of horse racing, also con‐
tradict the hobby hypothesis. 
    The Tax Court acknowledged that “the startup phase and 
unforeseen expenses balance the history of large losses, and 
[therefore  that]  this  factor  [the  losses]  is  neutral  for  all  tax 
years in issue,” and that “by tax year 2005 petitioner devoted 
time and effort appropriate to demonstrate a profit objective 
for  all  the  tax  years  in  issue”  (emphasis  added).  We  cannot 
square these statements with the court’s decision. For imag‐
ine a person who wants to profit from being a landlord but 
must take two years to acquire land and build the building. 
6                                                              No. 15‐3396 


No one would say that his rental business was a “hobby” for 
the first two years because no tenant could move in and as a 
result  he  could  obtain  no  income  and  thus  no  profit  until 
year three. But that’s what the Tax Court ruled in this case. 
    Remarkably in light of its ultimate ruling, the court said 
that “petitioner did not purchase the [Mooresville] property 
[in 2006] to have a place to enjoy the golden years of his re‐
tirement  but  instead  purchased  the  property  to  run  a  busi‐
ness”  (emphasis  added).  Inconsistently  the  opinion  later 
states  that  “petitioner’s  profit  objective  was  first  shown  in 
2007 when he began operating his horse‐related activities at 
the Mooresville property.” The judge seems not to have un‐
derstood  that  the  decision  to  build  the  facility,  and  its  con‐
struction, are also indications of a profit motive. 
    Further  undermining  its  conclusion,  the  court  remarked 
that  the  “petitioner  knew  that  prize  purses  were  increasing 
in  Indiana.  In  other  words,  the  ultimate  profit  potential 
would  significantly  increase.  Further,  one  of  petitioner’s 
horses  was  nominated  to  run  in  the  Triple  Crown  Races, 
showing that  his horses  have the potential to  race at  a very 
high level and possibly earn significant profits. Accordingly, 
petitioner’s  expectation  of  future  profits  was  consistent  with 
the  existence  of  a  profit  objective  for  all  the  tax  years  in  issue” 
(emphasis added; footnote omitted). This was the same point 
the  court  had made in  a passage we quoted earlier (though 
the court might have qualified it by noting that if prize purs‐
es  were  increasing,  this  might  attract  more  competition  in 
horse  racing,  which  might  lower  profits).  “All  the  tax  years 
in issue” include of course 2005 and 2006. 
    We mustn’t be too hard on the Tax Court. It felt itself im‐
prisoned  by  a  goofy  regulation  (26  C.F.R.  § 1.183–2,  Treas. 
No. 15‐3396                                                                   7 


Reg.  § 1.183–2:  Activity  Not  Engaged  in  for  Profit  Defined; 
see,  e.g.,  Faulconer  v.  Commissioner,  748  F.2d  890  (4th  Cir. 
1984))  that  we  feel  bound  to  set  forth  in  its  full  tedious 
length: 
        (b) Relevant factors. In determining whether an activity 
   is  engaged  in  for  profit,  all  facts  and  circumstances  with 
   respect to the activity are to be taken into account. No one 
   factor  is  determinative  in  making  this  determination.  In 
   addition, it is not intended that only the factors described 
   in  this  paragraph  are  to  be  taken  into  account  in  making 
   the determination, or that a determination is to be made on 
   the basis that the number of factors (whether or not listed 
   in  this  paragraph)  indicating  a  lack  of  profit  objective  ex‐
   ceeds the number of factors indicating a profit objective, or 
   vice  versa.  Among  the  factors  which  should  normally  be 
   taken into account are the following:  
        (1)  Manner  in  which  the  taxpayer  carries  on  the  activity. 
   The fact that the taxpayer carries on the activity in a busi‐
   nesslike  manner  and  maintains  complete  and  accurate 
   books  and  records  may  indicate  that  the  activity  is  en‐
   gaged  in  for  profit.  Similarly,  where  an  activity  is  carried 
   on  in  a  manner  substantially  similar  to  other  activities  of 
   the same nature which are profitable, a profit motive may 
   be indicated. A change of operating methods, adoption of 
   new  techniques  or  abandonment  of  unprofitable  methods 
   in  a  manner  consistent  with  an  intent  to  improve  profita‐
   bility may also indicate a profit motive. 
       (2)  The  expertise  of  the  taxpayer  or  his  advisors.  Prepara‐
   tion  for  the  activity  by  extensive  study  of  its  accepted 
   business, economic, and scientific practices, or consultation 
   with  those  who  are  expert  therein,  may  indicate  that  the 
   taxpayer has a profit motive where the taxpayer carries on 
   the  activity  in  accordance  with  such  practices.  Where  a 
8                                                              No. 15‐3396 


     taxpayer has such preparation or procures such expert ad‐
     vice, but does not carry on the activity in accordance with 
     such practices, a lack of intent to derive profit may be indi‐
     cated  unless  it  appears  that  the  taxpayer  is  attempting  to 
     develop  new  or  superior  techniques  which  may  result  in 
     profits from the activity.  
          (3) The time and effort expended by the taxpayer in carrying 
     on  the  activity.  The  fact  that  the  taxpayer  devotes  much  of 
     his personal time and effort to carrying on an activity, par‐
     ticularly  if  the  activity  does  not  have  substantial  personal 
     or recreational aspects, may indicate an intention to derive 
     a profit. A taxpayer’s withdrawal from another occupation 
     to  devote  most  of  his  energies  to  the  activity  may  also  be 
     evidence that the activity is engaged in for profit. The fact 
     that  the  taxpayer  devotes  a  limited  amount  of  time  to  an 
     activity  does  not  necessarily  indicate  a  lack  of  profit  mo‐
     tive where the taxpayer employs competent and qualified 
     persons to carry on such activity.  
         (4) Expectation that assets used in activity may appreciate in 
     value.  The  term  profit  encompasses  appreciation  in  the 
     value of assets, such as land, used in the activity. Thus, the 
     taxpayer may intend to derive a profit from the operation 
     of the activity, and may also intend that, even if no profit 
     from  current  operations  is  derived,  an  overall  profit  will 
     result  when  appreciation  in  the  value  of  land  used  in  the 
     activity is realized since income from the activity together 
     with  the  appreciation  of  land  will  exceed  expenses  of  op‐
     eration.  See,  however,  paragraph  (d)  of  § 1.183–1  for  defi‐
     nition of an activity in this connection.  
          (5) The success of the taxpayer in carrying on other similar 
     or  dissimilar  activities.  The  fact  that  the  taxpayer  has  en‐
     gaged in similar activities in the past and converted them 
     from  unprofitable  to  profitable  enterprises  may  indicate 
No. 15‐3396                                                                 9 


   that  he  is  engaged  in  the  present  activity  for  profit,  even 
   though the activity is presently unprofitable.  
        (6) The taxpayer’s history of income or losses with respect to 
   the activity. A series of losses during the initial or start‐up 
   stage  of  an  activity  may  not  necessarily  be  an  indication 
   that  the  activity  is  not  engaged  in  for  profit.  However, 
   where  losses  continue  to  be  sustained  beyond  the  period 
   which  customarily  is  necessary  to  bring  the  operation  to 
   profitable  status  such  continued  losses,  if  not  explainable, 
   as due to customary business risks or reverses, may be in‐
   dicative that the activity is not being engaged in for profit. 
   If losses are sustained because of unforeseen or fortuitous 
   circumstances which are beyond the control of the taxpay‐
   er,  such  as  drought,  disease,  fire,  theft,  weather  damages, 
   other involuntary conversions, or depressed market condi‐
   tions, such losses would not be an indication that the activ‐
   ity is not engaged in for profit. A series of years in which 
   net  income  was  realized  would  of  course  be  strong  evi‐
   dence that the activity is engaged in for profit.  
        (7)  The  amount  of  occasional  profits,  if  any,  which  are 
   earned. The  amount of profits in relation to the amount of 
   losses  incurred,  and  in  relation  to  the  amount  of  the  tax‐
   payer’s investment and the value of the assets used in the 
   activity,  may  provide  useful  criteria  in  determining  the 
   taxpayer’s intent. An occasional small profit from an activ‐
   ity generating large losses, or from an activity in which the 
   taxpayer has made a large investment, would not general‐
   ly be determinative that the activity is engaged in for prof‐
   it.  However,  substantial  profit,  though  only  occasional, 
   would generally be indicative that an activity is engaged in 
   for profit, where the investment or losses are comparative‐
   ly small. Moreover, an opportunity to earn a substantial ul‐
   timate  profit  in  a  highly  speculative  venture  is  ordinarily 
   sufficient  to  indicate  that  the  activity  is  engaged  in  for 
10                                                                  No. 15‐3396 


      profit  even  though  losses  or  only  occasional  small  profits 
      are actually generated.  
           (8)  The  financial  status  of  the  taxpayer.  The  fact  that  the 
      taxpayer does not have substantial income or capital from 
      sources other than the activity may indicate that an activity 
      is  engaged  in  for  profit.  Substantial  income  from  sources 
      other  than  the  activity  (particularly  if  the  losses  from  the 
      activity generate substantial tax benefits) may indicate that 
      the  activity  is  not  engaged  in  for  profit  especially  if  there 
      are personal or recreational elements involved. 
           (9)  Elements  of  personal  pleasure  or  recreation.  The  pres‐
      ence of personal motives in carrying on of an activity may 
      indicate that the activity is not engaged in for profit, espe‐
      cially where there are recreational or personal elements in‐
      volved. On the other hand, a profit motivation may be in‐
      dicated where an activity lacks any appeal other than prof‐
      it. It is not, however, necessary that an activity be engaged 
      in with the exclusive intention of deriving a profit or with 
      the  intention  of  maximizing  profits.  For  example,  the 
      availability  of  other  investments  which  would  yield  a 
      higher return, or which would be more likely to be profit‐
      able, is not evidence that  an activity is not engaged in for 
      profit. An activity will not be treated as not engaged in for 
      profit  merely  because  the  taxpayer  has  purposes  or  moti‐
      vations  other  than  solely  to  make  a  profit.  Also,  the  fact 
      that the taxpayer derives personal pleasure from engaging 
      in  the  activity  is  not  sufficient  to  cause  the  activity  to  be 
      classified  as  not  engaged  in  for  profit  if  the  activity  is  in 
      fact  engaged  in  for  profit  as  evidenced  by  other  factors 
      whether or not listed in this paragraph. 
   Notice  in  the  introductory  paragraph  (the  one  labeled 
“Relevant  factors”)  that  “No  one  factor  is  determinative” 
and that not “only the factors described in this paragraph are 
No. 15‐3396                                                        11 


to be taken into account in making the determination” (em‐
phasis  added)  whether  the  taxpayer’s  activity  is  a  business 
or  a  hobby.  In  other  words,  the  test  is  open‐ended—which 
means that the Tax Court was not actually required to apply 
all  of  those  factors  to  Roberts’  horse‐racing  enterprise.  It 
could have devised its own test, with its own factors, as long 
as it explained why the factors that “should normally be tak‐
en into account” were insufficient. 
     Notice  too  that  the  factors  in  the  Treasury  Regulation 
overwhelmingly  favor  Roberts’  claim  that  even  in  2005  and 
2006 his horse‐racing enterprise was a business. He conduct‐
ed it in a businesslike way (factor 1). He prepared by exten‐
sive study (to obtain a training license) (factor 2). He largely 
withdrew  from  his  previous  businesses  in  order  to  devote 
“most  of  his  energies”  to  his  horse‐racing  enterprise  (factor 
3). He expected to derive an eventual profit from the enter‐
prise, including profit in the form of appreciation of the val‐
ue  of  the  land  and  buildings  used  in  the  enterprise  (factor 
4)—it’s not as if he were a billionaire indifferent to the mod‐
est  profit  that  probably  was  all  he  could  expect  from  horse 
racing.  Entering  the  restaurant  business  on  a  small  scale  in 
his  twenties,  Roberts  had  suffered  setbacks  that  prevented 
his  business  from  being  an  immediate  success—indeed  his 
first  restaurant  burned  down  and  the  insurance  settlement 
was too small to enable him to rebuild it as a full‐service es‐
tablishment. Yet he “grew” the business to large dimensions 
over time, a pattern consistent with his attempting to repeat 
the process in his horse‐racing venture in 2005 and 2006 (fac‐
tor 5). “A series of losses during the initial or start‐up stage 
of  the activity  may not  necessarily  be  an indication  that the 
activity  is  not  engaged  in  for  profit”  (factor  6)—that’s  this 
case, all right. A “substantial profit, though only occasional, 
12                                                        No. 15‐3396 


would generally be indicative that an activity is engaged in 
for  profit”  (factor  7).  The  Tax  Court  awarded  this  factor  to 
Roberts  because  he  earned  money  from  racing  his  first  two 
horses and the growth in the prize purses (owing to the slot 
machines)  could  be  expected  to  increase  his  income  in  the 
future;  that  one  of  his  horses  was  nominated  to  run  in  the 
Triple Crown Races suggested that his horses might eventu‐
ally achieve greater success. 
    “The fact that the taxpayer does not have substantial in‐
come or capital from sources other than the activity may in‐
dicate that an activity is engaged in for profit” is factor 8. In 
2005  and  2006  Roberts  reported  adjusted  gross  income  of 
$297,881  and  $1,359,339  even  after  deducting  his  horse‐
racing losses, but he happened to have sold a large piece of 
land in 2006, and the Tax Court found that he is “not an ex‐
cessively wealthy individual.” The court concluded that this 
factor favored the IRS, but we believe the existence of other 
income has little weight when many other factors indicate a 
profit objective. 
    As  for  the  last  factor—“the  availability  of  other  invest‐
ments  which  would  yield  a  higher  return,  or  which  would 
be more likely to be profitable, is not evidence that an activi‐
ty is not engaged in for profit. An activity will not be treated 
as not engaged in for profit merely because the taxpayer has 
purposes  or  motivations  other  than  solely  to  make  a  profit. 
Also,  the  fact  that  the  taxpayer  derives  personal  pleasure 
from  engaging  in  the  activity  is  not  sufficient  to  cause  the 
activity to be classified as not engaged in for profit if the ac‐
tivity  is  in  fact  engaged  in  for  profit  as  evidenced  by  other 
factors whether or not listed in this paragraph.” This is sen‐
sible  since  obviously  many  businessmen  derive  pleasure, 
No. 15‐3396                                                       13 


self‐esteem,  and  other  nonmonetary  “goods”  from  their 
businesses, and horse racing is just the kind of business that 
would  generate  such  “goods”  for  participants  such  as  the 
owners and trainers (Roberts is both) of the horses. 
    About  factor  9  the  court  added  that  “there  is  likely  no 
profit  objective  where  the  taxpayer  combines  horse  racing 
with  social  and  recreational  activities.”  That  is  contrary  to 
what factor 9 says, and in addition no social or recreational 
activities  engaged  in  by  Roberts  are  listed,  let  alone  de‐
scribed,  by  the  court.  The  court  does  say  that  “petitioner’s 
involvement  with  the professional horse racing  associations 
demonstrates  that  he  engaged  in  some  social  aspect  of  the 
industry,”  but  that’s like saying  that serving on  a  corporate 
board of directors is a “social” activity. 
    So:  nine  factors—all  actually  either  supportive  of  or  at 
least consistent with Roberts’ claim that his horse‐racing en‐
terprise even as early as 2005 was a business, not a hobby. It 
may  have  been  a  fun  business,  but  fun  doesn’t  convert  a 
business  to  a  hobby.  If  it  did,  Facebook  would  be  a  hobby, 
Microsoft and Apple would be hobbies, Amazon would be a 
hobby, etc. ad infinitum. 
    Even the Tax Court deemed only two factors to favor the 
Internal Revenue Service—8 and 9, and we’ve seen that nei‐
ther supported the court’s determination that Roberts was a 
hobbyist  until  2007.  Numerous  remarks  in  its  opinion, 
moreover, support the existence of a profit motive, as when 
the  court  said  that  between  1999  and  2001—the  period  in 
which Roberts increased his stock of horses from 2 to 10—he 
was “enticed by the profit potential of racing more horses.” 
Profit  goes  with  businesses,  not  hobbies.  The  court  also  re‐
marked  that  “around  the  time  petitioner  bought  the  Morris 
14                                                      No. 15‐3396 


Street  property  [where  he  started  his  horse‐racing  enter‐
prise], he was contemplating a career change.” A person de‐
ciding  whether  to  take  up  a  hobby  is  not  “contemplating  a 
career change.” A hobby is not a career. 
    And  remember  the  dinner  that  Roberts  attended  at  the 
invitation of the thoroughbred horse‐race association? About 
this  event  the  Tax  Court  remarked  that  told  by  the  associa‐
tion  of  “the potential financial gains associated with the ac‐
tivity,”  Roberts  “was  interested  in  the  financial  prospect  of 
horse racing” (emphasis added). It was shortly after that that 
he bought his first two horses, yet as we noted in the preced‐
ing paragraph he was “enticed by the profit potential of rac‐
ing more horses.” The court further remarked that “petition‐
er credibly testified that he spent significant effort and time 
to match the right horse to the right race. He spent this time 
matching each horse to a race with the expectation of making a 
profit” (emphasis added). 
    The court careens from profit motive to pleasure motive 
and back. All that emerges from the opinion and the record, 
so far as bears on profit motive or the absence thereof, is that 
Roberts  enjoys  his  new  career.  But  “a  business  will  not  be 
turned  into  a  hobby  merely  because  the  owner  finds  it 
pleasurable; suffering has never been made a prerequisite to 
deductibility.  Success  in  business  is  largely  obtained  by 
pleasurable interest therein.” Jackson v. Commissioner, 59 T.C. 
312, 317 (1972). 
   Considering  that  most  commercial  enterprises  are  not 
hobbies,  the  Tax  Court  would  be  better  off  if  rather  than 
wading  through  the  nine  factors  it  said  simply  that  a  busi‐
ness  that  is  in  an  industry  known  to  attract  hobbyists  (and 
horse  racing  is  that  business  par  excellence),  and  that  loses 
No. 15‐3396                                                      15 


large  sums  of  money  year  after  year  that  the  owner  of  the 
business  deducts  from  a  very  large  income  that  he  derives 
from other (and genuine) businesses or from trusts or other 
conventional  sources  of  income,  is  presumptively  a  hobby, 
though before deciding for sure the court must listen to the 
owner’s  protestations  of  business  motive.  For  an  analysis 
along these lines see our decision in Estate of Stuller v. United 
States, 811 F.3d 890, 896–98 (7th Cir. 2016). 
   The Tax Court’s judgment, insofar as it upholds the defi‐
ciencies assessed against the petitioner by the Internal Reve‐
nue Service for business deductions in 2005 and 2006, is re‐
versed with instructions to void the deficiencies.